Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 1 of 30 PageID #: 1638




                                  EXHIBIT A
                                      TO
                PLAINTIFF’S REPLY IN SUPPORT OF 72(a)


                 VOYCHESKE DECLARATION DOCUMENTS
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 2 of 30 PageID #: 1639




                                EXHIBIT A - 1
            Declaration Comparison & Counsel Involvement Tables
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 3 of 30 PageID #: 1640
                                          EXHIBIT A-1
                             REPLY IN SUPPORT OF RULE 72(a) MOTION
                                                       TABLE I


       Date             Document                                          Statements

     02/20/18 First Declaration              “When I SPOKE with Barger on the phone, he clarified
                                             that he began missing work on September 5, 2016
                  [ECF 37-1 p. 29](¶14)      instead of October 24, 2016”


     07/13/18 Eidelman Email.                “Please change the name to Supplemental Declaration. I
     Friday                                  want to get away from the idea that this is a correction
                  [Exhibit A-2]              rather than a supplement.”

                                             NOTE: Title of Document attached to email chain changed from:
                                                   “Declaration of Jennifer Voycheske (Corrected).docx” to
                                                   “Declaration of Jennifer Voycheske (Supplemental).docx”



     07/16/18 Second Declaration             “In Paragraph 14 of my Declaration, I stated that Steven
     Monday                                  Barger responded to my inquiry about when his leave
                  [ECF 51]                   began by telephone. Upon further review, Mr. Barger
                                             communicated this information to me by email.” (¶4)
                                             NOTE: Ms. Voycheske did not swear that a call did not occur. She
                                                   merely changes her testimony to say the information came
                                                   from email not the phone. [See Table II – unredacted emails]
                                                   On July 30, 2018, Plaintiff by RFP requested Ms.
                                                   Voycheske’s phone records from January 5, 2017.


     08/29/18 First Data Objection           “On July 16, 2018, Defendant filed a Supplemental
              to RFP1                        Declaration of Jennifer Voycheske clarifying in
              Signed by Eidelman             Paragraph 4 that SHE DID NOT SPEAK to Plaintiff on
                                             January 5, 2017, by telephone but instead corresponded
                  [Exhibit A-6]              with him via email.”


     09/27/18 Opposition to Rule             “Plaintiff’s baseless attacks on the veracity of Ms.
              72(a) Motion                   Voycheske’s affidavits have no place in a Rule 72
              Signed by Eidelman             Objection and do not justify a response from
                  [ECF 70, fn 11]            Defendants”


 1
     First Data objected (signed by Eidelman) and refused to produce documents in response to the following request:

        All Documents and records showing outgoing telephone or cellular calls from the telephone in the
        workspace of Jennifer Voycheske at First Data, and from Jennifer Voyceheske’s cellphone(s) or mobile
        devices(s), on both January 4, 2017 and January 5, 2017.

 EXHIBIT A-1 to Reply in Support of 72(a) Motion            1
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 4 of 30 PageID #: 1641
                                     EXHIBIT A-1
                        REPLY IN SUPPORT OF RULE 72(a) MOTION
                                              TABLE II


    Date          Document                                        Statements

  02/20/18 First Declaration         “A true and correct copy of my email communication to
                                     Barger is attached as Exhibit 1.”
             [ECF 37-1 p. 29](¶10)
                                     NOTE: Exhibit 1 contained significant REDACTIONS of e-mails in
                                           the chain. A copy of Exhibit 1 is attached hereto.



  07/13/18 Eidelman Email            “Please change the name to Supplemental Declaration. I
  Friday                             want to get away from the idea that this is a correction
             [Exhibit A-2]           rather than a supplement.”

                                     NOTE: Title of Document attached to email chain changed from:
                                           “Declaration of Jennifer Voycheske (Corrected).docx” to
                                           “Declaration of Jennifer Voycheske (Supplemental).docx”



  07/16/18 Second Declaration        “In Paragraph 14 of my Declaration, I stated that Steven
  Monday                             Barger responded to my inquiry about when his leave
             [ECF 51 ¶4]             began by telephone. Upon further review, Mr. Barger
                                     communicated this information to me by email. . . . A
                                     copy of this e-mail exchange between myself and Mr.
                                     Barger is attached as Exhibit 6.”

                                     NOTE: Exhibit 6 is the SAME E-MAIL CHAIN as Exhibit 1 but with
                                           NO REDACTIONS. Ms. Voycheske is claiming to have
                                           undergone a “further review” of the redacted e-mails attached to
                                           her First Declaration as justification for changing her five month
                                           old sworn testimony in the First Declaration, and she provides
                                           the unredacted version of the same email chain she had provided
                                           before as Exhibit 1. Prior to 02/20/18, Exhibit 1 was reviewed in
                                           order to make the redactions. The contents of the redacted e-
                                           mails were known when the First Declaration was signed in
                                           February. A copy of Exhibit 6 is attached hereto.


  09/27/18 Opposition to Rule “Plaintiff’s baseless attacks on the veracity of Ms.
           72(a) Motion       Voycheske’s affidavits have no place in a Rule 72
           Signed by Eidelman Objection and do not justify a response from
                              Defendants”
             [ECF 70, fn 11]




 EXHIBIT A-1 to Reply in Support of 72(a) Motion    2
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 5 of 30 PageID #: 1642
                                     EXHIBIT A-1
                        REPLY IN SUPPORT OF RULE 72(a) MOTION
                                              TABLE III


    Date          Document                                       Statements

  02/20/18 First Declaration         “I also contacted MetLife to confirm when Barger’s leave
                                     began. I obtained a computer screenshot from MetLife
             [ECF 37-1 p. 29]        indicating that it had approved Barger’s short-term
             (¶¶ 15, 17, 18)         disability benefits beginning September 4, 2016, and not
                                     October 24, 2016. A true and correct copy of this
                                     screenshot is attached as Exhibit 2.” (¶15)

                                     “Based on the information that First Data received from
                                     Barger and MetLife, First Data’s records were changed
                                     to reflect Barger’s FMLA leave start Date was
                                     September 5, 2016.” (¶17)

                                     “I inputted (sic) the information in the system to generate
                                     the January 5, 2017 letter . . . ” (¶18)


  07/13/18 Eidelman Email            “Please change the name to Supplemental Declaration. I
  Friday                             want to get away from the idea that this is a correction
             [Exhibit A-2]           rather than a supplement.”

                                     NOTE: Document Title attached to the email chain was changed from:
                                           “Declaration of Jennifer Voycheske (Corrected).docx” to
                                           “Declaration of Jennifer Voycheske (Supplemental).docx”

  07/16/18 Second Declaration        “Paragraph 15 of my Declaration refers to Exhibit 2, a
  Monday                             computer screenshot from MetLife indicating the date of
             [ECF 51 ¶5]             Mr. Barger’s disability as “9/4/16.” Upon further review,
                                     I also viewed another computer screenshot from MetLife
                                     which at the top states “Info as of 01/04/2017” which
                                     reflects MetLife had approved Mr. Barger’s Disability
                                     Date as September 4, 2016 . . . A copy of this screenshot is
                                     attached as Exhibit 7.”
                                     NOTE: Exhibit 2 contained information as of January 18, 2017 that
                                           could not have existed on January 5th requiring a “fix” to five-
                                           month old testimony by adding a new Exhibit 7 (which is not a
                                           screenshot).


  09/27/18 Opposition to Rule “Plaintiff’s baseless attacks on the veracity of Ms.
           72(a) Motion       Voycheske’s affidavits have no place in a Rule 72
           Signed by Eidelman Objection and do not justify a response from
           [ECF 70, fn 11]    Defendants”

 EXHIBIT A-1 to Reply in Support of 72(a) Motion    3
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 6 of 30 PageID #: 1643




                                 EXHIBIT A-2


                 July 13th to 16th E-Mails Pre-Second Declaration
            Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 7 of 30 PageID #: 1644

         Subject: Fwd: FD_Barger - Declara on of Jennifer Voycheske (Supplemental)).DOCX
         From: "Eidelman, Gary B." <Gary.Eidelman@saul.com>
         Date: 7/16/2018 10:34 AM
         To: Sheila Laﬀerty <Sheila.Laﬀerty@ﬁrstdata.com>, "Cianﬁchi, Michael P."
         <michael.cianﬁchi@saul.com>, Lori Graesser <lori.graesser@ﬁrstdata.com>, "Kennedy, Lindsey C."
         <Lindsey.Kennedy@saul.com>, Jill Poole <Jill.Poole@ﬁrstdata.com>, "Cooper, Gillian A."
         <Gillian.Cooper@saul.com>, "shawn@shearerlaw.pro" <shawn@shearerlaw.pro>

         Once we get Jen’s signature we need to file.

         Gary B. Eidelman
         Sent from my iPhone

         Begin forwarded message:

         From: "Lafferty, Sheila"
         <Sheila.Lafferty@firstdata.com<mailto:Sheila.Lafferty@firstdata.com>>
         Date: July 14, 2018 at 5:58:04 PM EDT
         To: "GEidelman@saul.com<mailto:GEidelman@saul.com>"
         <GEidelman@saul.com<mailto:GEidelman@saul.com>>, "Poole, Jill"
         <Jill.Poole@firstdata.com<mailto:Jill.Poole@firstdata.com>>
         Subject: FW: FD_Barger - Declaration of Jennifer Voycheske (Supplemental)).DOCX

         **EXTERNAL EMAIL** - This message originates from outside our Firm. Please consider
         carefully before responding or clicking links/attachments.


         FYI, we won't be able to get Jen's signed Declaration until Monday.
         ________________________________
         From: Voycheske, JENNIFER L.
         Sent: Saturday, July 14, 2018 5:31:20 PM
         To: Lafferty, Sheila
         Subject: RE: FD_Barger - Declaration of Jennifer Voycheske (Supplemental)).DOCX

         Hi Sheila,

         Unfortunately, this hotel does not have office amenities and cannot print something for me
         (grrrr). I will take care of this ASAP on Monday.

         Thanks.
         Jen



         Sent with Good (www.good.com<http://www.good.com>)
         ________________________________
         From: Lafferty, Sheila
         Sent: Friday, July 13, 2018 4:10:07 PM
         To: Voycheske, JENNIFER L.
         Subject: FW: FD_Barger - Declaration of Jennifer Voycheske (Supplemental)).DOCX

         Attached is the Supplemental Declaration. Here’s the pertinent text of it:



1 of 6
            Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 8 of 30 PageID #: 1645
         In the course of preparing for my deposition in this case scheduled for July 23, 2018, I
         reviewed my Declaration . . .

         In Paragraph 14 of my Declaration, I stated that Steven Barger responded to my inquiry
         about when his leave began by telephone. Upon further review, Mr. Barger communicated this
         information to me by email. On January 5, 2017 at 4:27 PM CT, I emailed Mr. Barger the
         following question: “Thanks Steve. Can you clarify when you stopped working? Was it on
         9/4/16 or 10/22/16? Thanks again.” Mr. Barger responded to my question at 4:28 PM CT
         stating: “9/4. My operation was 9/6.” A copy of this email exchange between myself and Mr.
         Barger is attached as Exhibit 6.

         Paragraph 15 of my Declaration refers to Exhibit 2, a computer screenshot from MetLife
         indicating the date of Mr. Barger’s disability as “9/4/16.” Upon further review, I also
         viewed another computer screenshot from MetLife which at the top states “Info as of
         01/04/2017” which reflects that MetLife had approved Mr. Barger’s Disability Date as
         September 4, 2016, with a Benefit Start Date of September 18, 2016, a date which takes into
         consideration the 14 day waiting period applicable to short term disability. A copy of this
         computer screenshot is attached as Exhibit 7.

         Obviously, if there are any changes that need to be made to the above, let me know and I
         will get them made and the updated version sent to you. If you end up being able to print
         it out, but have to fax it back, please fax it to my eFax – (402) 916-7462 – it will come
         in as an email and I will take care of getting it to Gary. Otherwise, if you can scan and
         email it back, then that works too. If you do need me to fax it to you, just shoot me an
         email and then we can figure out logistically when I can get it faxed to you. I have a
         couple of commitments tomorrow a.m., but the rest of the weekend should be open enough that
         I can get it faxed over.

         Thanks again for all of your cooperation and flexibility!

         Sheila Lafferty
         Director, Legal
         First Data, 6855 Pacific Street, AK-32, Omaha, NE 68106
         Office: 402-222-7897 | Mobile: 402-689-4875

         sheila.lafferty@firstdata.com<mailto:sheila.lafferty@firstdata.com> |
         firstdata.com<http://firstdata.com>

         [emaillogo.jpg]

         From: Eidelman, Gary B. [mailto:Gary.Eidelman@saul.com]
         Sent: Friday, July 13, 2018 3:50 PM
         To: Poole, Jill; Lafferty, Sheila
         Subject: FW: FD_Barger - Declaration of Jennifer Voycheske (Supplemental)).DOCX


         For Jen’s review and signature.   We will then efile. Thanks.

         Gary B. Eidelman, Esq.
         Saul Ewing Arnstein & Lehr LLP
         Office: 410.332.8975
         Mobile: 410.303.8832


         From: Cianfichi, Michael P.


2 of 6
            Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 9 of 30 PageID #: 1646
         Sent: Friday, July 13, 2018 4:49 PM
         To: Eidelman, Gary B.
         Subject: RE: FD_Barger - Declaration of Jennifer Voycheske (Supplemental)).DOCX

         Completed.

         [cid:image001.png@01D3936B.F1A4F5E0]<https://urldefense.proofpoint.com/v2/url?u=http-
         3A__www.saul.com_&d=DwMFaQ&
         c=ewHkv9vLloTwhsKn5d4bTdoqsmBfyfooQX5O7EQLv5TtBZ1CwcvjU063xndfqI8U&
         r=CKUEfqyvpQtgDJw9bTblQG5IpqkdDOkF2WqizNxluq4&
         m=42elodh26TXUmIDzV0dsDoXGBTKwDjm01nHCwEmJJkk&s=ZsjsUByGPgDUjTWIzjw-NdHs9C0v5rmZC6-
         xyC-WqVk&e=>



         Michael P. Cianfichi

         500 E. Pratt Street
         Suite 900 | Baltimore, MD 21202-3133

         Tel: 410.332.8709 | Fax: 410.332.8014

         Michael.Cianfichi@saul.com<mailto:Michael.Cianfichi@saul.com> |
         www.saul.com<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.saul.com&d=DwMFaQ&
         c=ewHkv9vLloTwhsKn5d4bTdoqsmBfyfooQX5O7EQLv5TtBZ1CwcvjU063xndfqI8U&
         r=CKUEfqyvpQtgDJw9bTblQG5IpqkdDOkF2WqizNxluq4&
         m=42elodh26TXUmIDzV0dsDoXGBTKwDjm01nHCwEmJJkk&s=gGWqkZmMeTj2M-
         KxgOdDBP9my6dQLlGu4jjKatLcQtA&e=>




         From: Eidelman, Gary B.
         Sent: Friday, July 13, 2018 4:48 PM
         To: Cianfichi, Michael P.
         Subject: RE: FD_Barger - Declaration of Jennifer Voycheske (Corrected).DOCX

         Please change the name to Supplemental Declaration. I want to get away from the idea that
         this is a correction as opposed to a supplement.

         Gary B. Eidelman, Esq.
         Saul Ewing Arnstein & Lehr LLP
         Office: 410.332.8975
         Mobile: 410.303.8832


         From: Cianfichi, Michael P.
         Sent: Friday, July 13, 2018 4:44 PM
         To: Eidelman, Gary B.
         Subject: RE: FD_Barger - Declaration of Jennifer Voycheske (Corrected).DOCX

         Gary—attached is version w/ exhibits attached at end.

         [cid:image001.png@01D3936B.F1A4F5E0]<https://urldefense.proofpoint.com/v2/url?u=http-


3 of 6
           Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 10 of 30 PageID #: 1647
         3A__www.saul.com_&d=DwMFaQ&
         c=ewHkv9vLloTwhsKn5d4bTdoqsmBfyfooQX5O7EQLv5TtBZ1CwcvjU063xndfqI8U&
         r=CKUEfqyvpQtgDJw9bTblQG5IpqkdDOkF2WqizNxluq4&
         m=42elodh26TXUmIDzV0dsDoXGBTKwDjm01nHCwEmJJkk&s=ZsjsUByGPgDUjTWIzjw-NdHs9C0v5rmZC6-
         xyC-WqVk&e=>



         Michael P. Cianfichi

         500 E. Pratt Street
         Suite 900 | Baltimore, MD 21202-3133

         Tel: 410.332.8709 | Fax: 410.332.8014

         Michael.Cianfichi@saul.com<mailto:Michael.Cianfichi@saul.com> |
         www.saul.com<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.saul.com&d=DwMFaQ&
         c=ewHkv9vLloTwhsKn5d4bTdoqsmBfyfooQX5O7EQLv5TtBZ1CwcvjU063xndfqI8U&
         r=CKUEfqyvpQtgDJw9bTblQG5IpqkdDOkF2WqizNxluq4&
         m=42elodh26TXUmIDzV0dsDoXGBTKwDjm01nHCwEmJJkk&s=gGWqkZmMeTj2M-
         KxgOdDBP9my6dQLlGu4jjKatLcQtA&e=>




         From: Eidelman, Gary B.
         Sent: Friday, July 13, 2018 4:05 PM
         To: Graesser, Lori; Jill Poole (jill.poole@firstdata.com<mailto:jill.poole@firstdata.com>);
         Sheila Lafferty (Sheila.Lafferty@firstdata.com<mailto:Sheila.Lafferty@firstdata.com>)
         Cc: Kennedy, Lindsey C.; Cooper, Gillian A.; Cianfichi, Michael P.
         Subject: FD_Barger - Declaration of Jennifer Voycheske (Corrected).DOCX

         See proposed Supplemental Declaration.

         [cid:image002.png@01D327C1.E5BD34B0]



         Gary B. Eidelman

         SAUL EWING ARNSTEIN & LEHR LLP
         500 E. Pratt Street

         Suite 900 | Baltimore, MD 21202-3133

         Tel: 410.332.8975 | Fax: 410.332.8976 | Mobile: 410.303.8832

         Gary.Eidelman@saul.com<mailto:Gary.Eidelman@saul.com> |
         www.saul.com<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.saul.com_&d=DwMFaQ&
         c=ewHkv9vLloTwhsKn5d4bTdoqsmBfyfooQX5O7EQLv5TtBZ1CwcvjU063xndfqI8U&
         r=CKUEfqyvpQtgDJw9bTblQG5IpqkdDOkF2WqizNxluq4&
         m=42elodh26TXUmIDzV0dsDoXGBTKwDjm01nHCwEmJJkk&s=ZsjsUByGPgDUjTWIzjw-NdHs9C0v5rmZC6-
         xyC-WqVk&e=>




4 of 6
           Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 11 of 30 PageID #: 1648

         [SEAL_WISEBlog_sig]<https://urldefense.proofpoint.com/v2/url?u=http-
         3A__www.saul.com_blogs_wise-2Dworkplace-2Dinitiatives-2Dsaul-2Dewing&d=DwMFaQ&
         c=ewHkv9vLloTwhsKn5d4bTdoqsmBfyfooQX5O7EQLv5TtBZ1CwcvjU063xndfqI8U&
         r=CKUEfqyvpQtgDJw9bTblQG5IpqkdDOkF2WqizNxluq4&
         m=42elodh26TXUmIDzV0dsDoXGBTKwDjm01nHCwEmJJkk&s=l_5fS0e-zfKT_ip6QPBxGt-
         e1QG9yu36y4oP9wXKwms&e=>
         Follow our blog, WISE: Workplace Initiatives and Strategies for Employers,
         here<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.saul.com_blogs_wise-
         2Dworkplace-2Dinitiatives-2Dsaul-2Dewing&d=DwMFaQ&
         c=ewHkv9vLloTwhsKn5d4bTdoqsmBfyfooQX5O7EQLv5TtBZ1CwcvjU063xndfqI8U&
         r=CKUEfqyvpQtgDJw9bTblQG5IpqkdDOkF2WqizNxluq4&
         m=42elodh26TXUmIDzV0dsDoXGBTKwDjm01nHCwEmJJkk&s=l_5fS0e-zfKT_ip6QPBxGt-
         e1QG9yu36y4oP9wXKwms&e=>
         * Please note that our Firm name and my email address have changed.


         "Saul Ewing Arnstein & Lehr LLP (saul.com<http://saul.com>)" has made the following
         annotations:
         +~~~~~~~~~~~~~~~~~~~~~~~+
         This e-mail may contain privileged, confidential, copyrighted, or other legally protected
         information. If you are not the intended recipient (even if the e-mail address is yours),
         you may not use, copy, or retransmit it. If you have received this by mistake please notify
         us by return e-mail, then delete.
         +~~~~~~~~~~~~~~~~~~~~~~~~+

         The information in this message may be proprietary and/or confidential, and protected from
         disclosure. If the reader of this message is not the intended recipient, or an employee or
         agent responsible for delivering this message to the intended recipient, you are hereby
         notified that any dissemination, distribution or copying of this communication is strictly
         prohibited. If you have received this communication in error, please notify First Data
         immediately by replying to this message and deleting it from your computer.

          image004.jpg




          image001.png




5 of 6
          Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 12 of 30 PageID #: 1649
         image001.png




         image002.jpg




         image003.jpg




         Attachments:


         image004.jpg                                                                  2.7 KB
         image001.png                                                                  4.5 KB
         image001.png                                                                  4.5 KB
         image002.jpg                                                                  3.9 KB
         image003.jpg                                                                  2.1 KB




6 of 6
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 13 of 30 PageID #: 1650




                                 EXHIBIT A - 3


                       February 21, 2018 E-Mail & Letter
              Shearer to Eidelman re: First Declaration Fabrication
            Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 14 of 30 PageID #: 1651

         Subject: Opposi on to 12(c) & Voycheske Aﬃdavit - RESPONSE NEEDED
         From: "Shawn Shearer" <shawn@shearerlaw.pro>
         Date: 2/21/2018 9:12 AM
         To: "'Eidelman, Gary B.'" <Gary.Eidelman@saul.com>, "'Cooper, Gillian A.'"
         <Gillian.Cooper@saul.com>

         Please see the a ached correspondence regarding the Opposi on to the 12(c) Mo on and its a ached Aﬃdavit. As
         noted in the le er, I need a response by 2:00 pm cst to avoid cost and expense.


         Shawn E. Shearer
         The Law Oﬃce of Shawn Shearer, P.C.
         3839 McKinney Avenue #155-254
         Dallas, TX 75204
         (214) 434-1594
         www.shearerlaw.pro

         THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
         INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS
         INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN
         ERROR, PLEASE DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED RECIPIENT.




           Attachments:


           20180221 Ltr to SEAL re Voycheske Aﬀ and Depo.pdf                                                 113 KB




1 of 1
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 15 of 30 PageID #: 1652

                      THE LAW OFFICE OF SHAWN SHEARER, P.C.
                            3839 McKINNEY AVENUE, SUITE 155-254
                                    DALLAS, TEXAS 75204
                                   OFFICE: (214) 434-1594
                                 SHAWN@SHEARERLAW.PRO

                                         February 21, 2018

  Via E-mail (Gary.Eidelman@saul.com) (Gillian.Cooper@saul.com)

  Gary Eidelman                        Gillian Cooper
  Saul Ewing Arnstein & Lehr LLP       Saul Ewing Arnstein & Lehr LLP
  500 Pratt Street, Suite 900          650 College Road East, Suite 4000
  Baltimore, MD 21022-3133             Princeton, NJ 08540-6603

         Re:     Barger v. First Data Corporation et al. - Civil Action No. 1:17-cv-4869
                 Jennifer Voycheske Affidavit
                 Depositions of Jennifer Voycheske & Lori Graesser

  Gary and Gillian:

          I reviewed your Opposition to the Rule 12(c) Motion and the attached Affidavit of
  Jennifer Voycheske. The Affidavit contains perjured statements. The Affidavit was clearly
  written by counsel. There are two options.

          First, you can pull the affidavit and provide a revised Opposition by the end of day
  tomorrow, containing absolutely no perjured statements, with our reply due on March 1, 2018. I
  will notify the Court of the revised briefing schedule with no explanation as to why the schedule
  has changed.

          Second, I will notice back-to-back video depositions of Jennifer Voycheske and Lori
  Graesser for 1 p.m. this Friday, February 23, 2018, in Omaha. The stenographer is working on
  locations now and as soon as I know where the depositions will occur, I will serve you notices of
  deposition for both Ms. Voycheske and Ms. Graesser today.

         Please let me know which option you choose by 2:00 p.m. central time today, February
  21, 2018.

                                       Very truly yours,




                                       Shawn E. Shearer
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 16 of 30 PageID #: 1653




                                 EXHIBIT A - 4


                            February 21, 2018 Letter
      Shearer to Eidelman re: First Declaration to be Filed After Refusal to
                       Produce Voycheske for Deposition
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 17 of 30 PageID #: 1654

                      THE LAW OFFICE OF SHAWN SHEARER, P.C.
                            3839 McKINNEY AVENUE, SUITE 155-254
                                    DALLAS, TEXAS 75204
                                   OFFICE: (214) 434-1594
                                 SHAWN@SHEARERLAW.PRO

                                          February 21, 2018

  Via E-mail (Gary.Eidelman@saul.com) (Gillian.Cooper@saul.com)

  Gary Eidelman                         Gillian Cooper
  Saul Ewing Arnstein & Lehr LLP        Saul Ewing Arnstein & Lehr LLP
  500 Pratt Street, Suite 900           650 College Road East, Suite 4000
  Baltimore, MD 21022-3133              Princeton, NJ 08540-6603

         Re:     Barger v. First Data Corporation et al. - Civil Action No. 1:17-cv-4869
                 Jennifer Voycheske Affidavit
                 Depositions of Jennifer Voycheske & Lori Graesser

  Gary and Gillian:

          I have received your letter of today’s date refusing to produce Ms. Voycheske and Ms.
  Graesser for deposition on February 23, 2018 to discuss the veracity of Ms. Voycheske’s
  affidavit attached to your Opposition to Plaintiff Barger’s Motion under Rule 12(c). What we
  have before us is an ex post facto recreation of events (i.e. lie) to justify unlawful conduct.

         We will reply to your Opposition as scheduled by February 27, 2018, and file the
  completed motion packet with the Court. At that time, your Opposition, including Ms.
  Voycheske’s affidavit, will be filed with the Court and Rule 11 will apply. You can expect a
  Rule 11 letter with respect to the Opposition, the attached affidavit, as well as your client’s
  Answer.

                                        Very truly yours,




                                        Shawn E. Shearer
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 18 of 30 PageID #: 1655




                                 EXHIBIT A - 5


                               July 20, 2018 Letter
      Shearer to Eidelman re: “Supplemental” Declaration and Voycheske
                           Deposition Cancelation
            Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 19 of 30 PageID #: 1656

         Subject: Barger v. First Data - Voycheske Deposi on Postponement
         From: "Shawn Shearer" <shawn@shearerlaw.pro>
         Date: 7/20/2018 6:08 AM
         To: "'Eidelman, Gary B.'" <Gary.Eidelman@saul.com>, "'Cooper, Gillian A.'"
         <Gillian.Cooper@saul.com>, "'Kennedy, Lindsey C.'" <Lindsey.Kennedy@saul.com>

         Gary, Gillian and Lindsey – Please see the a ached le er withdrawing Ms. Voycheske’s deposi on no ce for July 23,
         2018. A new no ce for her deposi on will be sent for a date in mid- to late- August.

         Shawn E. Shearer
         The Law Oﬃce of Shawn Shearer, P.C.
         3839 McKinney Avenue #155-254
         Dallas, TX 75204
         (972) 803-4499
         www.shearerlaw.pro

         THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
         INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS
         INFORMATION OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN
         ERROR, PLEASE DELETE ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED RECIPIENT.



           Attachments:


           20180720 Le er to Eidelman re Voycheske Deposi on.pdf                                                  438 KB




1 of 1
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 20 of 30 PageID #: 1657




               THE LAW OFFICE OF SHAWN SHEARER, P.C.
                            3839 McKINNEY AVENUE, SUITE 155-254
                                    DALLAS, TEXAS 75204
                                   OFFICE: (972) 803-4499
                                 SHAWN@SHEARERLAW.PRO


                                            July 20, 2018

  Via Electronic Mail

  Gary Eidelman
  Saul Ewing Arnstein & Lehr LLP
  500 Pratt Street, Suite 900
  Baltimore, MD 21022-3133

         RE:     Steve B. Barger v. First Data Corporation et al.
                 Civil Case No. 1:17-cv-4869
                 Reschedule Voycheske Deposition

  Dear Gary:

          After close of business July 16, 2018, on behalf of First Data, Saul Ewing filed a
  Supplemental Declaration of Ms. Jennifer Voycheske [ECF No. 51] purportedly supplementing a
  previously sworn statement filed on February 20, 2018 in support of Defendants’ Opposition to
  Plaintiff’s Motion for Judgment on the Pleadings pursuant to Rule 12(c). No memorandum of
  authority was attached to the Supplemental Declaration justifying its filing five months after the
  Rule 6 period for filing the Opposition expired. No explanation of the filing was attached. No
  Rule of Procedure was cited.

          This supplemental declaration of Ms. Voycheske was filed less than a week before the
  scheduled deposition of Ms. Voycheske scheduled deposition in Omaha for the morning of July
  23, 2018 (the most recent of many scheduled depositions for Ms. Voycheske). Plaintiff’s
  counsel’s legal views on this filing, and its implications for the discovery process, are outlined
  below. At present, suffice it to say that this filing is disturbing on almost every level -
  procedurally, factually, ethically and legally. Plaintiff’s counsel has spent the last three days
  considering all options available to Plaintiff as to how to respond to the revelation that the
  original sworn Declaration, the sole support for Defendant’s Opposition to Plaintiff’s Motion
  pursuant to Rule 12(c), that has been on file with the Court for five months, is neither accurate
  nor complete.

         Saul Ewing has had no less than 19 months to conduct a reasonable inquiry into the leave
  management, pay roll, and management committee actions in connection with the Plaintiff’s
  leave and termination. It is unfathomable that the facts set forth in the Supplemental Declaration
  represented to be recent epiphanies were just now uncovered if Saul Ewing had been performing
Case  1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 21 of 30 PageID #: 1658
  Gary Eidelman
  July 20, 2018                                                                                Page 2



  its obligations under the Federal Rules of Procedure. The Supplemental Declaration is devoid of
  any relevance other than its demonstration of Saul Ewing’s failings to meet even the most
  rudimentary standard of the practice of law under Rule 11. There is no reason, that after 19
  months of investigation, Saul Ewing should find it necessary to have a declarant suddenly
  remember that information was conveyed to her by the Plaintiff by e-mail (e-mail she received,
  reviewed and produced, and Saul Ewing took the time to redact) rather than telephone. There is
  further little reason for Saul Ewing to just have discovered this deficiency, among others in the
  original Declaration, five months after it was signed and Saul Ewing signed and filed the
  Opposition based upon that Declaration. The filing of the Supplemental Declaration, in and of
  itself demonstrates, Saul Ewing’s failure to comply with Rule 11 in its preparation of
  Defendants’ Opposition to the Motion for Partial Judgment on the Pleadings Pursuant to Rule
  12(c).

         As you know, Plaintiff noticed Ms. Jennifer Voycheske for depositions to occur on
  February 23, 2018 and March 14, 2018 (as directed by Judge Bloom). In addition, Plaintiff
  believed that a valid notice for Ms. Voycheske to be deposed on June 7 or 8 as a 30(b)(6) witness
  was outstanding (I drove from Dallas to Omaha) and she failed to show, so I noticed Ms.
  Voycheske again for June 13th . That date was canceled by Judge Bloom after Defendants’
  counsel refused to comply. It was more than clear to me by that point that Defendants’ counsel
  was attempting to avoid Ms. Voycheske’s deposition, altogether.

         On February 20, 2018, according to the briefing schedule for Plaintiff’s Motion Pursuant
  to Rule 12(c) [ECF No. 37], Defense counsel delivered the Defendants’ Opposition to the
  Motion to Plaintiff’s counsel per the EDNY briefing procedures. Included with that February
  20th Opposition, was a sworn Declaration by Ms. Jennifer Voycheske containing information that
  had neither been disclosed in First Data’s Position Statement filed with the EEOC in July 2017
  [Exhibit B to Complaint - ECF No.1] nor included in the Defendants’ Answer to the Complaint
  [ECF No. 19]

           The fact that Ms. Voycheske’s Declaration was included in support of the Opposition to
  the Motion means that counsel was involved in the preparation and review of the Opposition’s
  factual support, including the Voycheske Declaration. Moreover, at that time, Defendants’
  counsel, by signing the Opposition, was under a Rule 11 certification obligation of “to the best of
  counsels’ knowledge, information, and belief, formed after a reasonable inquiry under the
  circumstances” (in this case a month since the pre-motion conference, and more than six-months
  after signing the EEOC Position Statement). The Opposition was based quite substantially on the
  factual statements sworn by Ms. Voycheske to be true in her Declaration dated February 20,
  2018.The Opposition, supported by that Declaration, was signed by counsel and blessed with
  counsel’s representations to the Court under Rule 11(b).

          In immediate response to receiving Defendants’ Opposition, within hours of receipt of
  Ms. Voycheske’s Declaration, on the morning of February 21st, Plaintiff noticed Ms. Voycheske
  for a deposition to occur in Omaha, her home city, on February 23rd (Friday). This date was
  selected so that the deposition could be completed in time for Plaintiff to prepare its Reply in
  Support of the Motion before the deadline for a fully-briefed motion package to be filed with the



                             THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case  1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 22 of 30 PageID #: 1659
  Gary Eidelman
  July 20, 2018                                                                                               Page 3



  Court on February 27th (Tuesday). Plaintiff arranged for space and reporters to be in Omaha on
  February 23rd as noticed. Despite knowing the reason and the requisite timing, as well as being in
  possession of a validly issued subpoena, Defense counsel refused to produce Ms. Voycheske at
  the designated time and place.

          After counsel’s refusal to produce Ms. Voycheske pursuant to that valid February 21st
  subpoena,1 as an alternative to taking Ms. Voycheske’s deposition (a portion of which would
  have addressed a timeline of events involving periods of time after 4 pm CT), Plaintiff sought to
  discover Ms. Voycheske’s whereabouts on two specific days by noticing a third-party subpoena
  to obtain business records from the daycare center her child formerly attended to obtain
  information as to what times Ms. Voycheske was at that location on two specific dates.
  Defendants sought a protective order against service of the subpoena on the third-party. [ECF
  No. 38] The protective order motion was intentionally deceptive to the Court by Defense
  counsel’s presentation of the scope of Plaintiff’s request. Defendants’ counsel also neglected to
  inform the Court that the institution was merely formerly attended by Ms. Voycheske’s child.
  The language of the request for the protective order intentionally gave the impression that Ms.
  Voycheske child was still in attendance at that school, when the child had, in fact, graduated
  from the school, and Ms. Voycheske had posted public pictures of the same child graduating
  from the school months earlier. In addition, the protective order documents clearly gave the
  impression that a child’s privacy was being disregarded, when the request was only for
  information regarding when adults signed-in and signed-out of the school, on two specific dates.
  No children were involved, the request was for records kept in the ordinary course of business,
  and no embarrassment could come from the request, as Ms. Voycheske’s child was already in
  primary school. A hearing was held on that protective order, which was granted. In that same
  hearing, by minute order on March 7, 2018, Judge Bloom directed that Ms. Voycheske be
  deposed on March 14, 2018. Plaintiff again scheduled space and reporters for Ms. Voycheske’s
  deposition in Omaha. This deposition was canceled just 48 hours prior and a two week hiatus in
  discovery, initiated by Defense counsel for his sole benefit without any use of his firm’s
  available resources, ensued.

          When the minute order was entered on March 7, 2018 (Wednesday), Saul Ewing had one
  week to prepare Ms. Voycheske for her deposition to take place on March 14, 2018. Defense
  counsel, after doing its diligence for purpose of Rule 11 in filing the Answer and the Opposition
  to Plaintiff’s Rule 12(c) motion, should have interviewed and conducted its diligence with
  respect to Ms. Voycheske prior to March 7th. Even after entry of the March 7th order, Saul Ewing
  should have been preparing Ms. Voycheske for her March 14th deposition. Defense counsel
  should have conducted its required diligence in the preparation of Ms. Voycheske for her
  scheduled March 14th deposition. This preparation should have been already underway in early
  March, given that the initial request for Ms. Voycehske’s deposition was received by Defense
  counsel on February 21st.


  1
    The practice of no-showing depositions validly noticed and served without seeking a protective order has become
  habit of the Defendants: Voycheske (February 23), 30(b)(6) depositions (June 7 & 8), Rosman (June 22), Jackson
  (July 3). In addition there have been the cancelations and postponements: Voycheske and Steffen (March 14),
  Bisignano (May 23), and 30(b)(6) witnesses (June 13)



                                  THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case  1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 23 of 30 PageID #: 1660
  Gary Eidelman
  July 20, 2018                                                                                  Page 4



         If there was preparation for Ms. Voycheske’s scheduled deposition on March 14th, the
  “revelations” newly added in Ms. Voycheske’s July 16th Supplemental Declaration should have
  come to light in March – AT THE LATEST (they should have actually come to light in
  preparation for the EEOC Response filed July 2017, the preparation of the Answer to the
  Complaint filed in August 2017, the preparation of the Opposition to the 12(c) Motion filed in
  February 2018, or at any time since – during the discovery collection and review process
  spanning February 2018 to July 2018). There can only be two conclusions: either (i) Defendants
  were not preparing Ms. Voycheske for her deposition during the period after March 7th (Judge
  Bloom’s order) and Saul Ewing never had any intention of presenting Ms. Voycheske for
  deposition on March 14th, or (ii) Saul Ewing, despite its investigation for at least 19 months, was
  unable to uncover the “facts” newly disclosed in the July 16th supplement. In either case, the
  process has been intentionally tainted and Rule 11 implicated.

           Since February 2017, Saul Ewing has been promoting Ms. Voycheske as the oracle on
  the hill with the answers to all questions. Yet, when just under seven days remain before
  commencement of Ms. Voycheske’s long anticipated deposition of July 23, 2018 (after
  numerous cancelations, no-shows, and delays), there are sudden reveals (all of which were
  known or knowable by use of Saul Ewing’s reasonable inquiry months, even a year prior). It
  strains credulity to expect the Court to believe that through the processes of the failed negotiation
  of a severance agreement (February 2017), the EEOC charge process (March 2017 – July 2017),
  the process of preparing an answer to the complaint (August 2017 – November 2017), the
  process for preparing an opposition to a motion under Rule 12(c) (December 2017 – February
  2018), the preparation of Voycheske original Declaration in February 2018, the document review
  process in discovery (February 2018 – July 2018), and the preparation of witnesses for
  depositions to date (March 2018 – July 2018), not one person involved in representation of the
  defense uncovered the “factual” inadequacies in Ms. Voycheske’s story until mid-July 2018. It is
  simply impossible, not believable, and sanctionable.

          While Plaintiff’s position remains, unequivocally, that Ms. Voycheske’s Declaration of
  February 20, 2018, either alone or in tandem with her newly created July 16, 2018 sworn
  Supplemental Declaration, is wholly irrelevant to the reality that Plaintiff is entitled to judgment
  on the pleadings themselves, Plaintiff will require additional time to absorb, analyze and
  determine appropriate procedural and substantive action to address Defendants’ untimely,
  delinquent “filing” (pursuant to what procedure, remains unknown) of the Supplemental
  Declaration to “fix” prior sworn testimony. A “fix” that should have never been needed, and
  even if so, discovered months or a year ago by use of Saul Ewing’s reasonable inquiry before
  signing and filing documents (such as the Answer and the Opposition) with the Court.

          To be clear, none of the statements contained in Voycheske’s Supplemental Declaration
  are the result of new information discovered during these proceedings, nor do any of the
  statements in that Supplemental Declaration rise to the level of relevance or create a fact issue
  that Defendants are so desperate to fabricate. Rather, Plaintiff is dumbfounded that Defendants’
  counsel, co-chair of the employment group within a purportedly reputable firm of more than 800
  lawyers, was, until July 16, 2018, unaware of the existence of an email that had been redacted
  from an Exhibit attached to Ms. Voycheske’s original declaration. It simply is not credible that



                              THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case  1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 24 of 30 PageID #: 1661
  Gary Eidelman
  July 20, 2018                                                                                Page 5



  Ms. Voycheske, upon review of an e-mail she received in January 2017, that was redacted from
  by Saul Ewing before being attached as an exhibit to her original Declaration, suddenly found
  and refreshed her memory through review of that e-mail and remembered new facts that needed
  to be included in a Supplemental Declaration to clarify the inadequacies of her original
  Declaration containing that e-mail, only redacted. No one will believe that story.

          Yet, Saul Ewing presents that suddenly unredacted email as “new” information. Saul
  Ewing, itself, redacted the “newly” reviewed information upon which Ms. Voycheske bases part
  of her supplemental declaration. Saul Ewing was directly involved in covering-up, physically by
  redaction, the supposedly new and recollection material. If anyone obstructed Ms. Voycheske
  from reading her own email at the time Defendants entered her original Declaration in support of
  Defendants Objection to Plaintiff’s 12(c) Motion, (if such an obstruction from reading one’s own
  email is even possible), it was Saul Ewing.

          While the substance of both Voycheske declarations are meaningless, the process Saul
  Ewing has chosen to utilize is highly problematic. Therefore, Plaintiff’s counsel is formally
  withdrawing the notice for Ms. Voycheske’s scheduled deposition of July 23, 2018 and will re-
  notice that deposition for a time after which Plaintiff has the ability to fully analyze the
  numerous implications of Defense counsel allowing a witness to change previously provided
  sworn testimony on the eve of her deposition.

          Plaintiff is still trying to comprehend the procedural vehicle by which Defendants believe
  a “supplemental declaration” can be filed five months after the expiration of the Rule 6 time for
  briefing on the Motion pursuant to Rule 12(c). Plaintiff is also considering all of his options as
  to how to handle this miscreant filing - filed while completely devoid of any legal support cited
  for either the supplements very existence, or its filing. Plaintiff is still considering all of the
  implications of this “supplemental declaration” filing with respect to Defense counsel’s Rule 11
  obligations. Moreover, the Plaintiff is still trying to comprehend the unjustifiable change in Ms.
  Voycheske’s sworn testimony (testimony that has been of record for five months) for purposes of
  the creation of non-existent facts in this case. I believe we are wondering into the realm of
  creating the new legal concept of “the sham supplemental declaration filed five months late on a
  motion on the pleadings as to which declarations are not to be considered doctrine” is about to be
  created. We will need to work on a shorter explanation of the legal morass Saul Ewing’s failures
  have led us.

           Saul Ewing has had 19 months to investigate this case. Saul Ewing has canceled,
  postponed or simply no-shown depositions of Ms. Voychceske five times. There is no reason that
  with less than seven calendar days remaining before Ms. Voycheske’s July 23 deposition,
  revelations about “facts” about which Ms. Voycheske claims to have had personal knowledge for
  at least 19 months, should now just be recalled and included in a filing with no procedural basis
  whatsoever.

         For all of these reasons, Plaintiff will not depose Ms. Voycheske on July 23, 2018 as
  scheduled and will set a revised date for her deposition in August.




                             THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case  1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 25 of 30 PageID #: 1662
  Gary Eidelman
  July 20, 2018                                                                             Page 6



          The depositions of the First Data 30(b)(6) witnesses will still proceed as noticed in
  Brooklyn on July 30th, and if needed, July 31st. First Data still must designate its 30(b)(6)
  witnesses on the remaining topics. This request for designation has now been outstanding for
  nearly two months. Mr. Barger is scheduled to be deposed in Manhattan on July 10. MetLife is
  scheduled to be deposed in Lexington, Kentucky on August 9, 2018. However, while MetLife
  has contacted me regarding Plaintiff’s document production request, neither the date nor the
  location has been changed from those in the Notice.

                                      Very truly yours,




                                      Shawn E. Shearer

  cc (via e-mail):

  Gillian Cooper
  Lindsey Kennedy
  David Zeitlin




                            THE LAW OFFICE OF SHAWN SHEARER, P.C.
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 26 of 30 PageID #: 1663




                                 EXHIBIT A - 6


                                 August 29, 2018
                 First Data Response to RFP re: Phone Records
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 27 of 30 PageID #: 1664



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


  STEVEN B. BARGER,
                                                     Civil Action No. 1:17-cv-4869-FB-LB
                        Plaintiff,
                                                          DEFENDANT FIRST DATA’S
                 v.                                     RESPONSES AND OBJECTIONS TO
                                                          PLAINTIFF’S NINTH SET OF
  FIRST DATA CORPORATION, et al.,                       REQUESTS FOR PRODUCTION OF
                                                                DOCUMENTS
                        Defendants.


         Pursuant to Rule 34 of the Federal Rules of Civil Procedure and the Local Rules of this

  District, Defendant First Data Corporation (“Defendant” or “First Data”), by and through its

  undersigned attorneys, hereby responds to the Fourth Set of Requests for Production of

  Documents propounded by Plaintiff Steven B. Barger (“Plaintiff” or “Barger”) as follows:

                                       GENERAL OBJECTIONS

         The following General Objections apply to the requests as a whole and to each request

  contained therein and shall be deemed incorporated by reference into each and every objection

  made herein to a specific request:

         1.      Defendant objects to the instructions and definitions set forth by Plaintiff to the

  extent that they exceed the discovery parameters of Rules 26 and 34 of the Federal Rules of Civil

  Procedure, and to the extent they impose or purport to impose any duties on Defendant beyond

  that already prescribed by said Rules.

         2.      Defendant objects to any Requests that will require Defendant to provide

  documents or information falling within the attorney-client privilege or protected under the work

  product doctrine.
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 28 of 30 PageID #: 1665




          Document Request No. 3: All Documents and records showing outgoing telephone or
  cellular calls from the telephone in the workspace of Jennifer Voycheske at First Data, and from
  Jennifer Voycheske’s cellphone(s) or mobile device(s), on both January 4, 2017 and January 5,
  2017.

         Response to Request No. 3: Defendant objects to this request as it overbroad in seeking

  telephone records unrelated to Plaintiff. Defendant further objects to this request on the grounds

  that it seeks information that is not relevant to the claims or defenses at issue in this case. On

  July 16, 2018, Defendant filed a Supplemental Declaration of Jennifer Voycheske clarifying in

  Paragraph 4 that she did not speak to Plaintiff on January 5, 2017, by telephone but instead

  corresponded with him via email. See ECF No. 51. Defendant has already produced “badge

  in/out” records for Ms. Voycheske on the dates in question and produced time stamps of her

  printing the January 5, 2017 letter. Producing the requested documents is not proportionate to the




                                                    6
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 29 of 30 PageID #: 1666



  needs of the case and would consequently be unduly burdensome. Defendant further objects on

  the grounds that it does not have control over Ms. Voycheske’s personal phone records.




                                                 7
Case 1:17-cv-04869-FB-LB Document 74-1 Filed 10/03/18 Page 30 of 30 PageID #: 1667




                                      SAUL EWING ARNSTEIN & LEHR LLP
                                      A Delaware LLP

                                      /s/ Gary B. Eidelman
                                      Gary B. Eidelman, Esq.
                                      (admitted pro hac vice)
                                      500 E Pratt Street
                                      Baltimore, Maryland 21202
                                      T: (410) 332-8975
                                      Gary.Eidelman@saul.com

                                      Gillian A. Cooper, Esq.
                                      650 College Road East, Suite 4000
                                      Princeton, New Jersey 08540
                                      T: (609) 452-5021
                                      Gillian.Cooper@saul.com

                                      Lindsey C. Kennedy, Esq.
                                      One PPG Place, Suite 3010
                                      Pittsburgh, Pennsylvania 15222
                                      T: (412) 209-2555
                                      Lindsey.Kennedy@saul.com

                                      Attorneys for Defendants

  Dated: August 29, 2018




                                        13
